DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it exceeds 150-word count.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Page 10, line 10, "pipes with different pipe diameters" should read "pipes with different diameters".
Page 10, line 3, “protruding part” and, line 5, “axial direction are not labeled with a reference number nor in the figures yet they seems to be used the same way as the other references present.
Page 11, line 26, “During the working” should read “During the workings”.
Page 17, line 25, it refers to Fig. 9 and 10 instead of Fig. 10 and 11.

Appropriate correction is required.
Claim Objections
Claims 5 and 8 objected to because of the following informalities:  
In claim 5, "the notch is provided" should read "the notch is further provided". 
In claim 8, “further comprising a connecting piece” should read “a connecting piece comprising”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"elastic element," “adjustment element,” “adjustment part,” and “mounting part” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The defined structure of an "elastic element" is not recited in the specification to support its functions stated in claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “elastic element," adjustment element," "adjustment part," and "mounting part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The terms previously stated recite no structure that would provide claim to preforming the stated functions in claim 1 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 1258628 A (Whitfield).
	Regarding claim 1, Whitfield teaches a pipe wrench (Fig. 1), comprising a first portion, a second portion and an adjustment element (adjusting nut 9); the first portion comprising: a holding part (handle 1); a mounting part (wings 12, 13) disposed at one end of the holding part (handle 1); and a first jaw (portion 7), disposed at one end, away from the holding part (handle 1), of the mounting part (wings 12, 13); the second portion comprising: an adjustment part (lower portion thread 8) adjustably connected to the first portion; a gripping part (fixed jaw 6) disposed at one end of the adjustment part (lower portion thread 8); and a second jaw (jaw member 6) disposed on the gripping part (fixed jaw 6) and located opposite the first jaw (portion 7); and the adjustment element (adjusting nut 9) being disposed between the first portion and the adjustment part (lower portion thread 8) and configured to adjust the distance between the first jaw (portion 7) and the second jaw (jaw member 6); wherein the mounting part (wings 12, 13) has a sliding cavity (lugs 16) provided therein penetrating in a lengthwise direction of the first portion, and the adjustment part (lower portion thread 8) is adjustably connected in the sliding cavity (lugs 16); an elastic element (spring 18) is disposed in the sliding cavity (lugs 16), and the elastic element (spring 18) is configured to apply an elastic force (Col. 2, lines 77-84) to the adjustment part (lower portion thread 8); and the pipe wrench further comprises a seal cover (swing frame 10) detachably blocking the sliding cavity (lugs 16) (Fig. 1).
	Regarding claim 2, Whitfield teaches wherein the first portion is integrally formed by forging (Fig. 1).
	Regarding claim 3, Whitfield teaches wherein an outer side of the mounting part (wings 12, 13) is provided with a notch (recess 17) penetrating inward through the sliding cavity (lugs 16), and the seal cover (swing frame 10) is fixed on the notch (recess 17).
	Regarding claim 4, Whitfield teaches wherein the notch (recess 17) is provided at an upper side, away from the first portion, of the mounting part (wings 12, 13), and the sliding cavity (lugs 16) is located in the middle of the notch (recess 17) in a thickness direction (Fig. 1).
	Regarding claim 5, Whitfield teaches wherein the notch (recess 17) is provided at one side, in a thickness direction, of the mounting part (wings 12, 13).
	Regarding claim 6, Whitfield teaches wherein a swing gap (steel frame 26) allowing the adjustment part (lower portion thread 8) to swing is provided between the sliding cavity (lugs 16) and the adjustment part (lower portion thread 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1258628 A (Whitfield) as applied above under 35 USC 102 (a)(2) to claim 1 above, and further in view of US 262973 A (Smith-Petersen).
Regarding claim 2, Whitfield teaches all limitations substantially as claimed, but fails to teach:
wherein the first portion is integrally formed by forging.
Smith-Petersen teaches that which Whitfield fails to teach:
wherein the first portion is integrally formed by forging (Paragraph 15).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the pipe wrench of Whitfield, providing the first portion of Smith-Petersen, motivation by the benefit of integrally forging to form the first portion of the pipe wrench. Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).

Claim(s) 7-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1258628 A (Whitfield) as applied above under 35 USC 102 (a)(2) to claim 1 above, and further in view of US 2015306723 A1 (Harvey).
Regarding claim 7, Whitfield teaches all limitations substantially as claimed, but fails to teach:
wherein a first groove and a second groove are separately provided at two sides, in a direction perpendicular to the lengthwise direction of the first portion, of the sliding cavity; and wherein a first elastic element is provided in the first groove, and a second elastic element is provided in the second groove.
Harvey teaches that which Whitfield fails to teach:
wherein a first groove (recesses 94) and a second groove (recesses 94) are separately provided at two sides, in a direction perpendicular (A, B) to the lengthwise direction of the first portion (end portion 16), of the sliding cavity (aperture 70); and wherein a first elastic element (coil spring 84) is provided in the first groove (recesses 94), and a second elastic element is provided in the second groove (recesses 94) (Paragraph 41).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the pipe wrench of Whitfield, providing the connecting part of Harvey, motivation by the benefit of the connecting part allowing one of the jaws to move parallel to the handle. Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).
Regarding claim 8, Whitfield teaches all limitations substantially as claimed, but fails to teach:
further comprising a connecting piece, wherein a first edge of the connecting piece bends to form a first stop piece attached to the adjustment part; a second edge, opposite the first edge, on the connecting piece bends to form a second stop piece attached to the adjustment part; the connecting piece, the first stop piece and the second stop piece form a U-shaped groove; and the adjustment part is movably located in the U-shaped groove.
Harvey teaches that which Whitfield fails to teach:
further comprising a connecting piece (intermediate member 75), wherein a first edge (guide wall 88) of the connecting piece (intermediate member 75) bends to form a first stop piece (guide wall 88) attached to the adjustment part (threaded portion 54); a second edge (guide wall 86), opposite the first edge (guide wall 88), on the connecting piece (intermediate member 75) bends to form a second stop piece (guide wall 86) attached to the adjustment part (threaded portion 54); the connecting piece (intermediate member 75), the first stop piece (guide wall 88) and the second stop piece (guide wall 86) form a U-shaped groove (Fig. 8); and the adjustment part (threaded portion 54) is movably located in the U-shaped groove (Fig. 8) (Paragraph 41).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the pipe wrench of Whitfield, providing the connecting part of Harvey, motivation by the benefit of the connecting part allowing one of the jaws to move parallel to the handle. Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).
Regarding claim 9, Whitfield teaches all limitations substantially as claimed, but fails to teach:
wherein the sliding cavity is bell-mouth-shaped, and an opening at one end, away from the holding part, of the sliding cavity is larger than an opening at one end, near the holding part, of the sliding cavity; and one end, near the holding part, of the second stop piece is attached to a side wall of the sliding cavity, and the swing gap is provided between the adjustment part and an upper side wall of one end, near the holding part, of the sliding cavity and between upper and lower side walls of one end, near the first jaw, of the sliding cavity.
Harvey teaches that which Whitfield fails to teach:
wherein the sliding cavity (aperture 70) is bell-mouth-shaped (Fig. 6), and an opening at one end, away from the holding part (handle 12), of the sliding cavity (aperture 70) is larger than an opening at one end, near the holding part (handle 12), of the sliding cavity (aperture 70); and one end, near the holding part (handle 12), of the second stop piece (guide wall 86) is attached to a side wall of the sliding cavity (aperture 70), and the swing gap (swing frame 10) is provided between the adjustment part (threaded portion 54) and an upper side wall of one end, near the holding part (handle 12), of the sliding cavity (aperture 70) and between upper and lower side walls of one end, near the first jaw, of the sliding cavity (aperture 70) (Paragraph 40-41).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the pipe wrench of Whitfield, providing the bell-mouth-shaped sliding cavity of Harvey, motivation by the benefit of the bell-mouth-shaped cavity provides a tight fit for the compression springs in adjusting the jaw. Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).
Regarding claim 10, Whitfield teaches all limitations substantially as claimed, but fails to teach:
wherein the first elastic element comprises a column-shaped first compression spring, with one end of the first compression spring abutting the first stop piece, and the other end of the first compression spring abutting a side wall of the first groove; and the second elastic element comprises a column-shaped second compression spring, with one end of the second compression spring abutting the second stop piece, and the other end of the second compression spring abutting a side wall of the second groove.
Harvey teaches that which Whitfield fails to teach:
wherein the first elastic element comprises a column-shaped first compression spring (coil spring 84), with one end of the first compression spring (coil spring 84) abutting the first stop piece (guide wall 88), and the other end of the first compression spring (coil spring 84) abutting a side wall of the first groove (recesses 94); and the second elastic element comprises a column-shaped second compression spring (coil spring 84), with one end of the second compression spring (coil spring 84) abutting the second stop piece (guide wall 86), and the other end of the second compression spring (coil spring 84) abutting a side wall of the second groove (recesses 94) (Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the pipe wrench of Whitfield, providing compression springs of Harvey, motivation by the benefit of the adjusting of the jaw in preventing it from moving when using the wrench. Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).
Regarding claim 15, Whitfield teaches all limitations substantially as claimed, but fails to teach:
wherein a third groove is provided at a connection between the holding part and the mounting part, the adjustment element is an adjusting screw sleeve threaded on the adjustment part, and the adjusting screw sleeve is partially located in the third groove.
Harvey teaches that which Whitfield fails to teach:
wherein a third groove (recess 62) is provided at a connection between the holding part (handle 12) and the mounting part (head 14), the adjustment element (thumb wheel 52) is an adjusting screw sleeve (aperture 70) threaded on the adjustment part (threaded portion 54), and the adjusting screw sleeve (aperture 70) is partially located in the third groove (recess 62) (Paragraph 38, Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the pipe wrench of Whitfield, providing the groove for the adjustment element or thumb wheel of Harvey, motivation by the benefit of being able to adjust the height of the jaw in conjunction with the adjustment part or threaded portion. Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1258628 A (Whitfield) in view of  US 2015306723 A1 (Harvey) as applied above to claim 8, and further in view of CN 107253156 A (Chen).
Regarding claim 11, Whitfield in view of Harvey as applied above to claim 8 teaches all limitations substantially as claimed, but fails to teach:
wherein the first stop piece is provided with a first rectangular through hole, the first elastic element comprises a first elastic piece integrally extending outward obliquely from a width edge on one side of the first rectangular through hole, with a suspended end of the first elastic piece abutting the side wall of the first groove; and the second stop piece is provided with a second rectangular through hole, the second elastic element comprises a second elastic piece integrally extending outward obliquely from a width edge on one side of the second rectangular through hole, with a suspended end of the second elastic piece abutting a side wall of the second groove.
Chen teaches that which Whitfield fails to teach:
wherein the first stop piece is provided with a first rectangular through hole (rectangular slot 9), the first elastic element comprises a first elastic piece (spring leaf 7) integrally extending outward obliquely from a width edge on one side of the first rectangular through hole (rectangular slot 9), with a suspended end of the first elastic piece (spring leaf 7) abutting the side wall of the first groove; and the second stop piece is provided with a second rectangular through hole (rectangular slot 9), the second elastic element comprises a second elastic piece integrally extending outward obliquely from a width edge on one side of the second rectangular through hole (rectangular slot 9), with a suspended end of the second elastic piece (spring leaf 7) abutting a side wall of the second groove (Paragraph 33).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the pipe wrench of Whitfield, providing the elastic pieces for the adjustable jaw of Chen, motivation by the benefit of being able to adjust the height of the jaw in conjunction with the adjustment part or threaded portion. Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).
Regarding claim 12, Whitfield in view of Harvey as applied above to claim 8 teaches all limitations substantially as claimed, but fails to teach:
wherein the first elastic element comprises a column-shaped first compression spring, with one end of the first compression spring abutting the first stop piece, and the other end of the first compression spring abutting a side wall of the first groove; and the second stop piece is provided with a second rectangular through hole, the second elastic element comprises a second elastic piece integrally extending outward obliquely from a width edge on one side of the second rectangular through hole, with a suspended end of the second elastic piece abutting a side wall of the second groove.
Chen teaches that which Whitfield fails to teach:
wherein the first elastic element comprises a column-shaped first compression spring (compression spring 4), with one end of the first compression spring abutting the first stop piece, and the other end of the first compression spring (compression spring 4) abutting a side wall of the first groove; and the second stop piece is provided with a second rectangular through hole (rectangular slot 9), the second elastic element comprises a second elastic piece (spring leaf 7) integrally extending outward obliquely from a width edge on one side of the second rectangular through hole (rectangular slot 9), with a suspended end of the second elastic piece (spring leaf 7) abutting a side wall of the second groove (Paragraph 33).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the pipe wrench of Whitfield, providing the elastic pieces with compression springs for the adjustable jaw of Chen, motivation by the benefit of being able to adjust the height of the jaw in conjunction with the adjustment part or threaded portion. Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1258628 A (Whitfield) as applied above under 35 USC 102 (a)(2) to claim 1 above, and further in view of US 2192702 A (Wright).
	Regarding claim 13, Whitfield teaches all limitations substantially as claimed, but fails to teach:
	wherein the first jaw is detachably mounted on the mounting part.
	Wright teaches that which Whitfield fails to teach:
	wherein the first jaw (heel jaw 7) is detachably mounted on the mounting part (tongue 11) (Col. 2, lines 21-36) (Fig. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the pipe wrench of Whitfield, providing the detachably mounted first jaw of Wright, motivation by the benefit of removing the first jaw from the mounting part of a pipe wrench. Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).
	Regarding claim 14, Whitfield teaches all limitations substantially as claimed, but fails to teach:
	wherein a sliding groove is provided at one side, opposite the gripping part, of the mounting part, the first jaw comprises a connecting part, and the connecting part is located in the sliding groove and connected to the mounting part by means of a pin shaft.
	Wright teaches that which Whitfield fails to teach:
	wherein a sliding groove (channel 20) is provided at one side, opposite the gripping part (hook jaw 3), of the mounting part (tongue 11), the first jaw (heel jaw 7) comprises a connecting part (tongue 11), and the connecting part is located in the sliding groove (channel 20) and connected to the mounting part (tongue 11) by means of a pin shaft (pin 13) (Col. 2, lines 21-36) (Fig. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the pipe wrench of Whitfield, providing the sliding groove of Wright, motivation by the benefit of a sliding groove for the first jaw to be connected with the mounting part with a pin. Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1258628 A (Whitfield) as applied above under 35 USC 102 (a)(2) to claim 1 above, and further in view of CN 17322515 A (Yang).
Regarding claim 16, Whitfield teaches all limitations substantially as claimed, but fails to teach:
wherein the first portion is provided with a slot hole extending in the lengthwise direction of the first component, at least one obliquely arranged rib plate is disposed in the slot hole, and one of the at least one rib plate is disposed in a position, corresponding to the adjustment element, in the slot hole.
Yang teaches that which Whitfield fails to teach:
wherein the first portion is provided with a slot hole extending in the lengthwise direction of the first component, at least one obliquely arranged rib plate is disposed in the slot hole, and one of the at least one rib plate is disposed in a position, corresponding to the adjustment element, in the slot hole (Fig. 1).

    PNG
    media_image1.png
    503
    849
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the pipe wrench of Whitfield, providing the slot hole and rib plate on the handle of Yang, motivation by the benefit of structural integrity and aesthetics. Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).
Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Caporale whose telephone number is (571) 272-0856. The examiner can normally be reached Mon-Thurs 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJC/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723